Citation Nr: 1002639	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  08-06 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from December 1962 to 
December 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In April 2009, the Board remanded the case for additional 
evidentiary development, and it has now been returned for 
further appellate consideration.  


FINDINGS OF FACT

1.  The competent medical evidence of record fails to 
establish that bilateral hearing loss, initially clinically 
demonstrated years after service, is etiologically related to 
service.

2.  The competent medical evidence of record fails to 
establish that tinnitus, initially clinically demonstrated 
years after service, is etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and sensorineural hearing loss 
may not be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.655, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.655 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2006 letter to the Veteran from the RO specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  Additionally, the claims file contains 
the Veteran's statements in support of his claims.  The 
record indicates that he has no other information or evidence 
to give to VA to substantiate his claims.  See Supplemental 
Statement of the Case (SSOC) Notice Response dated in 
September 2009.  

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in the December 2006 
mentioned above.  

As to the claims currently on appeal, it is noted that the 
private audiological examination report dated in September 
2006 shows that the Veteran was diagnosed with a mild 
sensorineural hearing loss, bilaterally.  While the auditory 
thresholds are provided only in chart form, several of the 
thresholds appear to be 40 decibels or higher at the 
appropriate frequencies.  See 38 C.F.R. § 3.385 (2009).  
Moreover, he reported intermittent tinnitus.  Even if current 
bilateral hearing loss disability and tinnitus are conceded, 
there is no competent medical evidence relating such to 
service.  Under these circumstances, the Board determined 
that a VA examination was necessary.  In the April 2009, a VA 
audiological examination was requested.  As will be discussed 
below, the record reflects that the Veteran failed to report 
to a scheduled VA audio examination.

When a Claimant fails to report for an examination scheduled 
in conjunction with an original or reopened compensation 
claim, the claim shall be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655 (2009).  In this case, the 
record reflects that a VA audio examination was requested on 
May 1, 2009.  The record contains correspondence dated on May 
1, 2009, that was sent to the Veteran at his address on file 
in which he was informed that the VA medical facility nearest 
to him would schedule him for an examination.  He was told 
that they would inform him of the date, time, and place of 
the examination.  He was also informed that if he failed to 
report for the evaluation, the claims would be rated based on 
the evidence of record, or even denied.  The record further 
reflects that this VA audio examination was cancelled on June 
1, 2009, because the Veteran failed to report.  

While the record does not contain a copy of the actual letter 
sent to the Veteran advising him of this VA audio 
examination, it is clear from the records in the claims file 
that VA has the Veteran's most recent address of record.  In 
this regard, the Board notes that the address listed on the 
Veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, received in February 2008, is the same as the 
address listed throughout the record on various documents as 
his home address.  The record does not indicate that any 
letters advising the Veteran of the VA audio examination were 
returned as undelivered.  A SSOC issued in September 2009 
indicated that he failed to report for a recent VA audio 
examination.  It was further noted in this SSOC that evidence 
from a VA examination could be material to the outcome of the 
Veteran's claim.  The Veteran was advised that if he wished 
to report for a VA audio examination, he should contact the 
RO in writing as soon as possible.  The record reflects that 
the September 2009 SSOC was mailed to the same address that 
was listed on the Veteran's VA Form 9, and he subsequently 
submitted a SSOC response in September 2009 in which he 
indicated that he had no other information or evidence to 
submit.  

Further a Statement in Support of his claim (VA FORM 21-
4238), received by VA in June 2007, indicates that he 
disagreed with VA's decision to deny his claims for hearing 
loss and tinnitus.  The Board further notes that this June 
2007 statement also contains the Veteran's address, which is 
the same as the one listed on the VA Form 9.  

The Board notes that neither the Veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the Veteran's failure to report to be examined in 
2007.

The Board points out that the Veteran has an obligation to 
change/update his address with VA.  The Court has held that 
VA's duty to assist the Veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of Veterans to cooperate with VA.  
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  It appears that VA 
notified the Veteran of the VA audio examination at his last 
know address of record and that the Veteran failed to report 
to such examination.  In this regard, the Board notes that 
there is a presumption of regularity of government process 
that can only be rebutted by clear evidence to the contrary.  
Ashley v. Derwinski, 2 Vet. App. 62 (1992).  There is no such 
clear evidence to rebut the presumption of notification in 
this case.  The Board further notes that the record does not 
reflect that the Veteran or his representative have requested 
another examination.  Therefore, pursuant to 38 C.F.R. § 
3.655, the Board must make a decision on the Veteran's audio-
related claims based on the evidence of record.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss as an organic disease of the 
nervous system, to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a Veteran 
from establishing service connection on the basis of post- 
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Hearing loss and Tinnitus

The Board initially notes that the record contains private 
audiological examination report from September 2006 at which 
time bilateral, mild sensorineural was noted.  Several of the 
thresholds appear to be 40 decibels or higher at the 
appropriate frequencies in each ear.  See 38 C.F.R. § 3.385 
(2009).  Moreover, the Veteran reported intermittent 
tinnitus.  Therefore, the Board finds that the first element 
of a service connection claim, that of a current disability, 
has been met.

Review of the Veteran's STRs reflects that they are entirely 
negative for any complaint, treatment, or diagnoses of 
hearing loss or tinnitus.  Hearing impairment or tinnitus was 
not complained of or demonstrated on the enlistment 
examination, dated in November 1962.  As such, the 
presumption of soundness also attaches to these disorders.  
Additionally, the record is negative for any complaints 
associated with these disorders until over 40 years after 
service.  Specifically, the Veteran filed a claim for service 
connection for hearing loss and tinnitus in October 2006.  He 
submitted a statement from his employer of 8 years in which 
it was reported that the Veteran had exhibited hearing loss 
at his place of employment.  

Received into the record in November 2006 was the private 
audiological report dated in September of that year.  Mild 
sensorineural hearing loss in both ears was noted.  Further, 
the Veteran reported intermittent tinnitus.  The audiologist 
stated that the Veteran reported a history of noise exposure 
in the military.  Although she did not provide an opinion as 
to whether or not the noise exposure resulted in the Veteran 
hearing impairment and tinnitus, no other source of noise 
exposure or etiology of the Veteran's disabilities was noted.  

In April 2009, the Board remanded the claims for additional 
development, to include a contemporaneous examination where a 
specialist could provide opinions as to the nature and 
etiology of hearing loss and tinnitus in the ears.  As noted 
above, the Veteran failed to report without good reason.  

Based on the records in the claims file, many years passed 
after claimed inservice noise exposure and the diagnoses of 
hearing impairment and tinnitus.  In this regard, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
at the earliest, four decades elapsed since the Veteran was 
discharged from active service before the first pertinent 
medical complaint.

The Board finds that the Veteran's claims fail because there 
is no competent medical evidence of record demonstrating that 
his current bilateral hearing loss and tinnitus are related 
to service.  The Board notes that the December 2006 letter 
from VA to the Veteran advised him to submit medical evidence 
showing a link between his current disabilities and service.  
The Veteran and his representative have had ample opportunity 
to submit competent medical evidence showing a link to 
service, but the record does not reflect that any such 
evidence has been submitted to VA.  Additionally, as 
discussed in the duty to assist section of this decision, the 
record reflects that he failed to report to a VA audio 
examination in 2009.  As such, evidence that could have been 
material to the claims was not obtained.

In order to establish service connection on a presumptive 
basis, the Veteran's hearing impairment and tinnitus must 
have become manifest to a degree of 10 percent or more within 
one year from the date of termination of his service.  In 
this case, the first evidence of either condition was many 
decades after service.  As such, the Board finds that 
presumptive service connection is not warranted under the 
provisions of 38 U.S.C.A. §§ 1101 and 1112 (West 2002 & Supp. 
2009) or 38 C.F.R. §§ 3.307 and 3.309 (2009).

In conclusion, although the Veteran asserts that his current 
hearing impairment and tinnitus are related to service, his 
statements are not supported by objective evidence of record.  
While such lack of objective evidence does not render his 
statements incredible, such lack of objective evidence is for 
consideration.  Further, the Veteran has not been shown to 
possess the requisite education or training to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu, 2 Vet. App. at 494-95.  Thus, 
any statements concerning the etiology of his hearing loss 
and tinnitus lack probative value.  There simply is no 
competent, credible evidence of record relating the Veteran's 
current hearing loss and tinnitus to such service.  
Accordingly, as the Board finds that the preponderance of the 
evidence is against the service connection for the claims, 
and the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 
(2009); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


